739 F.2d 630
SEALTITE CORPORATION, Appellant,v.The UNITED STATES, Appellee.
Appeal No. 84-789.
United States Court of Appeals,Federal Circuit.
Aug. 1, 1984.

Appealed from Armed Services Board of Contract Appeals.
Thomas K. Voss, Waukesha, Wis., argued for appellant.
Michael A. Gordon, Washington, D.C., argued for appellee.  With him on the brief were Richard K. Willard, Acting Asst. Atty. Gen., David M. Cohen, Director, and Thomas W. Petersen, Asst. Director, Washington, D.C.
Before FRIEDMAN and RICH, Circuit Judges, and NICHOLS, Senior Circuit Judge.
PER CURIAM.


1
We affirm on the basis of the decision of the Armed Services Board of Contract Appeals, 83-2 BCA p 16,792 (August 26, 1983).